DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 35, 38-43, 46, 51, 52, 54, 56, 65, 67, 70, 72, 74, 75, 77, 79-81, 84-86, 88-92, 123, 124, 129, 130 and 135-138 are pending in this application, Claims 35, 38-43, 46, 51, 52, 54, 56, 65 and 67 are acknowledged as withdrawn, Claims 70, 72, 74, 75, 77, 79-81, 84-86, 88-92, 123, 124, 129, 130 and 135-138 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/08/2022 has been entered.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. 
See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70, 72, 74, 75, 77, 79-81, 84-86, 88-92, 123, 124, 129, 130 and 135-138 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-92, 110-112, 115-118, 123 and 124 of copending Application No. 13/978,673 (reference application), in view of Lipham (2008), of record.  





Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a kit for topically applying a botulinum toxin for transdermal delivery, the kit comprising:  a topical composition comprising a botulinum toxin for transdermal delivery to muscles or to other skin-associated structures, a visible indicator that readily indicates an area of skin to which the composition has been applied but that does not affect efficacy of the toxin, a removal agent for removing excess toxin from the treated area; and an inactivation agent for inactivating the excess toxin.

The co-pending ‘486 Application Claim 70 is drawn to a kit for topically applying a toxin, the kit comprising:  a composition comprising a toxin and a dye; an applicator for topically applying the composition to an area in need of treatment; a removal agent for removing excess toxin from the treated area; and an inactivation agent for inactivating the excess toxin after it has been removed from the treated area.  

Claim 71 of the co-pending ‘486 application teaches that the toxin may be botulinum toxin.

With regard to the limitation of instant Claim 70, that the botulinum toxin is “for transdermal delivery to muscles or to other skin associated structures”, this is an intended use which does not structurally distinguish the claimed botulinum toxin from that of the botulinum toxin of the ‘486 application.

Claim 70 of the ‘486 application does not teach wherein the toxin is a botulinum toxin or that the visible indicator readily indicates the area of skin to which the composition has been applied but that does not affect efficacy of the toxin, as required by instant Claim 70;
or wherein the inactivation agent is provided combined with the removal agent, as required by instant Claim 129.

It would have been obvious to those of ordinary skill in the art at the time of the
invention to modify the composition of the co-pending ‘486 application comprising an inactivation agent and removal agent so that the inactivation agent is combined with the removal agent because this would eliminate the need for a kit comprising separate components. One of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to save space in the kit.  Further, it is prima facie obvious to combine two compositions, each of which is separately taught by the prior art as useful for rendering botulinum toxin safe, to form a combined composition for the same purpose.  The MPEP at 2144.06, I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

There would have been a reasonable expectation of success in making this combination because the removal agent and inactivation agent are both taught as useful for rendering the botulinum toxin of the composition safer.
It would have been obvious to those of ordinary skill in the art before the instant invention to modify the kit comprising a composition comprising a toxin and a dye so that the toxin is botulinum toxin and the dye (visible indicator) does not affect efficacy of the toxin because the application teaches that the toxin may be botulinum and this would provide an effective amount of the toxin to the treated area.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification because the broad claim teaches generic toxin and claim 72 teaches specific suitable toxins and further, in order to ensure the treatment delivers an effective treatment.  There would have been a reasonable expectation of success in making this modification because the reference teaches botulinum toxin is an exemplified toxin in a composition comprising a visible indicator dye and toxin, and it would have been within the purview of the ordinary artisan to make sure the dye to not interfere with the therapeutic efficacy of the toxin.

The ‘486 Application does not teach a kit wherein the botulinum toxin is present in the composition to provide a dose of 1000 to 7000 U, as required by instant Claim 138.

Lipham teaches a kit comprising:  a composition comprising purified (isolated)
botulinum toxin (serotype A), an applicator (syringe), and a removal agent (the polymeric, cellulose article gauze capable of adsorbing excess toxin) (Pg. 24, Fig.
4-1 and Pg. 26, Fig. 4-3), wherein the botulinum toxin is present in the composition to
provide a dose of 1,000 to 7,000 U (5000 U) (Pg. 24, Lines 1-3).
It would have been obvious to those of ordinary skill in the art before the instant invention to combine the kit of the co-pending ‘486 Application for topically applying a toxin, the kit comprising:  a composition comprising a botulinum toxin and a dye; an applicator for topically applying the composition to an area in need of treatment; a removal agent for removing excess toxin from the treated area; and an inactivation agent for inactivating the excess toxin after it has been removed from the treated area, with the kit of Lipham which comprises the botulinum toxin is present in the composition to provide a dose of 1,000 to 7,000 U (5000 U) because this is no more than the application of a known technique (concentration of botulinum toxin in a composition) to a known product (botulinum toxin composition) ready for improvement to yield predictable results.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the instant invention would have been motivated to make this combination because it would provide a known effective amount of botulinum toxin in a therapeutic composition.  
There would have been a reasonable expectation of success in making this combination because both the co-pending ‘486 application and the Lipham reference are drawn to the same field of endeavor, that is, therapeutic botulinum toxin compositions and kits thereof. 

Instant Claims 72, 74, 75, 77, 79, 80, 81, 84, 85, 86, 88, 89, 90, 91, 92, 123, 124, 130, 135, 136 and 137 correspond exactly to Claims 72&73, 74, 75&76, 79, 80, 81, 84, 85, 86, 88, 89, 90, 91, 92, 123, 124, 74, 111, 117, 118 and 112 of the co-pending ‘486 application.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 70, 72, 74, 75, 77, 79-81, 84-86, 91, 92, 123, 135 and Claim 138 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), all of record, Thompson et al. (WO 2010/151840 A2), cited in the IDS, and Dressler (DE102006019447A1), translation, cited in the IDS, as evidenced by GreenFacts (2017) and Bioworld (2015), of record.

Lipham teaches a kit comprising:  a composition comprising purified (isolated)
botulinum toxin (serotype A); an applicator (syringe); and a removal agent
(the polymeric, cellulose article gauze capable of adsorbing excess toxin) (Pg. 24, Fig.
4-1 and Pg. 26, Fig. 4-3).

The teachings of Lipham were discussed above.

Lipham did not teach a kit wherein the kit comprises a topical composition
comprising:  a botulinum toxin for transdermal delivery to muscles or other skin-associated structures; 
a visible dye indicator that indicates an area of the skin to which the
composition has been applied and which does not affect efficacy of the toxin, 
and an inactivation agent for inactivating removed excess toxin, as required by Claim 70.

Thompson et al. teaches a botulinum toxin composition for transdermal penetration of the toxin wherein the composition may be for topical administration and comprise visible dyestuffs or coloring agents (Pgs. 16-17, Paragraph [0044]).

Dressler teaches a composition comprising botulinum toxin and a visual indicator, wherein the indicator may be natural dyes which do not restrict the therapeutic effect of the toxin (Translation, Pg. 3, Lines 40-47 and Pg. 4, Lines 1-7).

Allergan teaches that the biodegradable (breaks down into salt, water and oxygen when diluted), oxidizing, basic agent sodium hypochlorite (bleach) in concentrations of 0.5% or greater (1:10 diluted solution) may be used to inactivate material or surfaces contaminated with purified, botulinum toxin (serotype A) as well as steam autoclaving (Pg. 1, Lines 2 and 22-32).

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the kit of Lipham comprising purified (isolated)
botulinum toxin (Serotype A) to substitute the botulinum toxin composition for transdermal delivery as taught by Thompson et al. and to further include with the topical botulinum composition a visible, natural dye indicator as taught by Dressler because this is no more than the simple substitution of one known element (purified botulinum composition) for another (purified botulinum composition for topical transdermal delivery) to obtain predictable results (a kit comprising isolated botulinum toxin suitable for topical administration).  
The MPEP at 2141, III states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to prepare a kit suitable for the topical application of botulinum toxin.  There would have been a reasonable expectation of success in making this modification because both Lipham and Thompson et al. are drawn to the same field of endeavor, that is, purified botulinum compositions. 

It would have been further obvious to one of ordinary skill in the art at the time of the instant invention to modify the kit of Lipham and Thompson et al. comprising purified (isolated) botulinum toxin (Serotype A) suitable for topical application to further include with the topical botulinum composition a visible, natural dye indicator as taught by Dressler because this is no more than the application of a known technique (inclusion of visual dye indicator in botulinum composition) to a known product (topical botulinum composition) in the same way (indicate visually where botulinum toxin has been applied). 
 The MPEP at 2141, III states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare a botulinum composition with a visual indication of application.  There would have been a reasonable expectation of success in making this modification because Lipham, Thompson et al. and Dressler are all drawn to the same field of endeavor, that is, purified botulinum compositions. 

It would have been further obvious to one of ordinary skill in the art at the time of
the instant invention to modify the kit of Lipham, Thompson et al. and Dressler comprising:  purified botulinum toxin (serotype A) suitable for topical application and transdermal delivery and natural indicator dye; an applicator (syringe); and a removal agent (the polymeric, cellulose article gauze capable of adsorbing excess toxin) to further contain the inactivation agent sodium hypochlorite as taught by Allergan because this would allow the safe disposal of any botulinum contaminated material. 

One of ordinary skill in the art would have been motivated to make this modification in order to have ready to hand the means to safely treat and inactivate any surface and/or material contaminated with botulinum toxin.  There would have been a reasonable expectation of success in making this modification because Lipham, Thompson et al. and Dressler are all drawn to botulinum compositions and Allergan teaches that sodium hypochlorite is known to decontaminate purified botulinum toxin (serotype A).

With regard to Claim 72, Lipham teaches a composition wherein the botulinum toxin is serotype A (Pg. 24, Fig. 4-1).

With regard to Claim 74, Lipham teaches a botulinum composition comprising purified (isolated) botulinum toxin (Pg. 24, Fig. 4-1).

With regard to Claim 75, Lipham teaches a kit comprising an applicator (syringe) (Pg. 24, Fig. 4-1).

With regard to Claims 77 and 79-81, Lipham teaches a kit comprising a removal agent (the polymeric, cellulose article gauze, which is capable of adsorbing excess toxin) (Pg. 24, Fig. 4-1).

With regard to Claims 84-86 and 90, Allergan teaches the basic oxidizing agent sodium hypochlorite (bleach), and GreenFacts teaches that sodium hypochorite is rapidly degraded in the presence of organic matter (Pg. 1, Lines 4-8).

With regard to Claim 92, Allergan teaches the basic oxidizing agent sodium hypochlorite (bleach), and Bioworld teaches that sodium hypochlorite (bleach) has a pH of around 13 (Pg. 1, Line 10).

With regard to Claim 123, Allergan teaches sodium hypochlorite (bleach) in concentrations of 0.5% or greater (1:10 diluted solution) may be used to inactivate material or surfaces contaminated with purified, botulinum toxin (serotype A) as well as steam autoclaving (Pg. 1, Lines 2 and 22-32).

With regard to Claim 135, Dressler teaches a composition comprising botulinum toxin and a visual indicator, wherein the indicator may be natural dyes (Translation, Pg. 3, Lines 40-47 and Pg. 4, Lines 1-7).

With regard to Claim 138, Lipham further teaches wherein the botulinum toxin is present in the composition to provide a dose of 1,000 to 7,000 U (5000 U) (Pg. 24, Lines 1-3).

Response to Arguments

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the Examiner relies on Dressler not only as a teaching of botulinum toxin compositions with visual indicators that may be natural dyes, but also for suggesting topical compositions and even showing the well-known use of visible dye indicators in topical botulinum toxin compositions.  Applicant asserts that Dressler teaches no such things and is directed to botulinum toxin compositions for injection and does not teach or suggest topical botulinum compositions for transdermal delivery as claimed (Remarks, Pg. 3, Lines 24-29 and Pg. 4, Lines 1-6).

This is not found to be persuasive for the following reasons, as discussed in the prior rejection and above, the Dressler reference was only relied upon for its’ teaching of botulinum toxin compositions which contain natural dye visual indicators which do not restrict the therapeutic effect of the toxin.  Thompson et al. was cited for its’ teachings of topical botulinum toxin compositions for transdermal delivery which comprise dyes or coloring agents (visual indicators).



The Applicant argues that none of the cited references disclose, teach or suggest the problem recognized and solved by the instant application of using a dye for visualizing a topical formulation of botulinum toxin on a patient’s skin and therefore provide no motivation to arrive at the claimed kit (Remarks, Pg. 4, Lines 7-12).

This is not found to be persuasive for the following reasons, as discussed above, Thompson et al. was cited for its’ teachings of topical botulinum toxin compositions for transdermal delivery which comprise dyes or coloring agents (visual indicators).  Reasons for the ordinary artisan being motivated in view of the teachings of the cited prior art to arrive at the claimed kit, were discussed in the rejection above.

The Applicant argues that the inventors were the first to recognize that a significant portion of toxin may remain on the skin after administration of a topical composition, posing a potential hazard.  The claimed invention provides a topical botulinum composition comprising a dye to allow the clinician to visualize where the toxin has been applied intentionally or inadvertently.  The claimed invention further discloses methods and agents for removing and inactivating botulinum toxin from skin and other surfaces.  The Applicant cites Exhibit D, as indictive of the importance of these issue for marketing a topical botulinum composition and Modi et al. (US 2012/0201857 A1) (Remarks, Pg. 4, Lines 13-28 and Pg. 5, Lines 1-25).


 This is not found to be persuasive for the following reasons, initially the Applicant has provided neither Exhibit D or the Modi et al. reference nor provided an IDS listing each reference.  In response to Applicant's argument that the inventors were the first to recognize that a significant portion of toxin may remain on the skin after administration of a topical composition, posing a potential hazard, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner maintains the finding of obviousness for the claimed kit in view of the teachings of the prior art as set forth above.  That Exhibit D recognized the same problem as the inventors and Modi et al. apparently did not, is not evidence of non-obviousness.  Clearly, the cited art taught kits comprising botulinum toxin, applicators and removal agents as taught by Lipham.  Just as clearly, the prior art in Thomson et al. taught that topical botulinum toxin compositions for transdermal delivery can comprise dyes or coloring agents (visual indicators).  Therefore, the problem of botulinum toxin requiring a visual indicator during topical application has been met.

The Applicant argues that Dressler does not teach or suggest topical botulinum compositions suitable for transdermal delivery or the use of dyes therefor.  Applicant notes that the reference is only drawn to injectable formulations of botulinum, notes a different problem to be solved, and does not teach or suggest topical botulinum toxin compositions suitable for transdermal delivery requiring a visible dye as claimed (Remarks, Pg. 5, Line 26-30 and Pg. 6, Lines 1-12).
This is not found to be persuasive for the following reasons, as discussed in the prior rejection and above, the Dressler reference was only relied upon for its teaching of botulinum toxin compositions which contain visual indicators which are natural dyes and do not restrict the therapeutic effect of the toxin.  Thompson et al. was cited for its teachings of topical botulinum toxin compositions for transdermal delivery which comprise dyes or coloring agents (visual indicators).  It is through combination of the cited references as discussed in the above rejection, that the claimed limitations of a kit comprising topical botulinum toxin compositions suitable for transdermal delivery and also comprising a visible dye were met.

The Applicant argues that Dressler mentions application “in and/or on a patient” referring to injectable botulinum toxin compositions and references the use of tracking markers to track distribution of the drug only “in target tissue”.  Applicant notes the reference as a whole is drawn only to the use of markers with regard to injectable compositions and not topical botulinum compositions (Remarks, Pg. 6, Lines 13-30).

This is not found to be persuasive for the following reasons, as discussed in the prior rejection and above, the Dressler reference was only relied upon for its’ teaching of botulinum toxin compositions which contain visual indicators which are natural dyes and do not restrict the therapeutic effect of the toxin.  Thompson et al. was cited for its’ teachings of topical botulinum toxin compositions for transdermal delivery which comprise dyes or coloring agents (visual indicators).  
It is through combination of the cited references as discussed in the above rejection, that the claimed limitations of a kit comprising topical botulinum toxin compositions suitable for transdermal delivery and also comprising a visible dye were met.

The Applicant cites a Declaration filed by Dressler, and Exhibits A, B and C, as supporting evidence that the Dressler reference is solely drawn to injectable botulinum compositions (Remarks, Pg. 7, Lines 1-8).

 This is not found to be persuasive for the following reasons, initially the Examiner notes that no Declaration or accompanying Exhibits have been submitted with the latest filed response.  As discussed in the prior rejection and above, the Dressler reference was only relied upon for its teaching of botulinum toxin compositions which contain visual indicators which are natural dyes and do not restrict the therapeutic effect of the toxin.  Thompson et al. was cited for its teachings of topical botulinum toxin compositions for transdermal delivery which comprise dyes or coloring agents (visual indicators).  It is through combination of the cited references as discussed in the above rejection, that the claimed limitations of a kit comprising topical botulinum toxin compositions suitable for transdermal delivery and also comprising a visible dye were met.


The Applicant opines that the text of the Dressler reference is a translation of a German application and therefore the phrase “on a patient” allegedly likely refers to providing treatment to a patient rather than referring to literal application of the therapeutic on the patient’s skin (Remarks, Pg. 7, Lines 9-12).

This is not found to be persuasive for the following reasons, the Applicant’s allegation as to the meaning of the phrase in the Dressler reference is wholly unsupported by any evidence on the record.  Further, as discussed in the prior rejection and above, the Dressler reference was only relied upon for its’ teaching of botulinum toxin compositions which contain visual indicators which are natural dyes and do not restrict the therapeutic effect of the toxin.  Thompson et al. was cited for its’ teachings of topical botulinum toxin compositions for transdermal delivery which comprise dyes or coloring agents (visual indicators).  It is through combination of the cited references as discussed in the above rejection, that the claimed limitations of a kit comprising topical botulinum toxin compositions suitable for transdermal delivery and also comprising a visible dye were met.

The Applicant argues that there is no recognition in Dressler of the problems specific to topical botulinum toxin compositions, which were described only in the instant invention.  Applicant again notes the reference is drawn only to tracking distribution in the body following injection and not tracking toxin distribution on the skin. 
 Applicant concludes that the reference does not teach or suggest removing or inactivating botulinum toxin on or from a patient treated with botulinum toxin (Remarks, Pg. 7, Lines 13-19).

This is not found to be persuasive for the following reasons, clearly, the cited art taught kits comprising botulinum toxin, applicators and removal agents as taught by Lipham.  Just as clearly, the prior art in Thomson et al. taught that topical botulinum toxin compositions for transdermal delivery can comprise dyes or coloring agents (visual indicators).  Therefore, the problem of botulinum toxin requiring a visual indicator during topical application has been addressed.  The Examiner notes that the claimed invention is drawn to a composition or kit and not to a method of removing or inactivating botulinum toxin on or from a patient treated with botulinum toxin.  The prior art therefore does not have to teach or suggest these aspects.

The Applicant argues that only after recognition of the problem that it might be obvious to compile the claimed kit to address the problem, and without such recognition the ordinary artisan would have no reason or motivation to modify the kit of Lipham in view of Thompson et al. and Allergan to arrive at the claimed invention.  Applicant argues that doing so would require several leaps which exceed the obvious and is due to impermissible hindsight (Remarks, Pg. 7, Lines 20-30 and Pg. 8, Lines 1-5).


In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, as discussed in the above rejection, Lipham teaches a kit comprising:  a composition comprising purified (isolated) botulinum toxin (serotype A); an applicator (syringe); and a removal agent (the polymeric, cellulose article gauze capable of adsorbing excess toxin).  Lipham did not teach a kit wherein the kit comprises a topical composition comprising:  a botulinum toxin for transdermal delivery to muscles or other skin-associated structures; a visible dye indicator that indicates an area of the skin to which the composition has been applied and which does not affect efficacy of the toxin, and an inactivation agent for inactivating removed excess toxin.

Thompson et al. teaches a botulinum toxin composition for transdermal penetration of the toxin wherein the composition may be for topical administration and comprise visible dyestuffs or coloring agents (Pgs. 16-17, Paragraph [0044]).

Dressler teaches a composition comprising botulinum toxin and a visual indicator, wherein the indicator may be natural dyes which do not restrict the therapeutic effect of the toxin (Translation, Pg. 3, Lines 40-47 and Pg. 4, Lines 1-7).
Allergan teaches that the biodegradable (breaks down into salt, water and oxygen when diluted), oxidizing, basic agent sodium hypochlorite (bleach) in concentrations of 0.5% or greater (1:10 diluted solution) may be used to inactivate material or surfaces contaminated with purified, botulinum toxin (serotype A) as well as steam autoclaving (Pg. 1, Lines 2 and 22-32).

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the kit of Lipham comprising purified (isolated)
botulinum toxin (Serotype A) to substitute the botulinum toxin composition for transdermal delivery as taught by Thompson et al. and to further include with the topical botulinum composition a visible, natural dye indicator as taught by Dressler because this is no more than the simple substitution of one known element (purified botulinum composition) for another (purified botulinum composition for topical transdermal delivery) to obtain predictable results (a kit comprising isolated botulinum toxin suitable for topical administration).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to prepare a kit suitable for the topical application of botulinum toxin.  There would have been a reasonable expectation of success in making this modification because both Lipham and Thompson et al. are drawn to the same field of endeavor, that is, purified botulinum compositions.

 
It would have been further obvious to one of ordinary skill in the art at the time of the instant invention to modify the kit of Lipham and Thompson et al. comprising purified (isolated) botulinum toxin (Serotype A) suitable for topical application to further include with the topical botulinum composition a visible, natural dye indicator as taught by Dressler because this is no more than the application of a known technique (inclusion of visual dye indicator in botulinum composition) to a known product (topical botulinum composition) in the same way (indicate visually where botulinum toxin has been applied).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare a botulinum composition with a visual indication of application.  There would have been a reasonable expectation of success in making this modification because Lipham, Thompson et al. and Dressler are all drawn to the same field of endeavor, that is, purified botulinum compositions. 

It would have been still further obvious to one of ordinary skill in the art at the time of the instant invention to modify the kit of Lipham, Thompson et al. and Dressler comprising:  purified botulinum toxin (serotype A) suitable for topical application and transdermal delivery and natural indicator dye; an applicator (syringe); and a removal agent (the polymeric, cellulose article gauze capable of adsorbing excess toxin) to further contain the inactivation agent sodium hypochlorite as taught by Allergan because this would allow the safe disposal of any botulinum contaminated material. 

One of ordinary skill in the art would have been motivated to make this modification in order to have ready to hand the means to safely treat and inactivate any surface and/or material contaminated with botulinum toxin.  There would have been a reasonable expectation of success in making this modification because Lipham, Thompson et al. and Dressler are all drawn to botulinum compositions and Allergan teaches that sodium hypochlorite is known to decontaminate purified botulinum toxin (serotype A).  Thus, the ordinary artisan in possession of the above cited prior art at the time the invention was made, would readily envisage and fins obvious the claimed kit.

Claim 136 is rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), all of record, Thompson et al. (WO 2010/151840 A2), cited in the IDS, and Dressler (DE102006019447A1), translation, cited in the IDS, as evidenced by GreenFacts (2017) and Bioworld (2015), of record, and further in view of SaNogueira et al. (US 6,447,760 B2).

The teachings of Lipham, Allergan, Thompson et al., and Dressler were discussed above.

None of the above references taught a kit wherein the visible dye is at least one selected from the group consisting a natural food dye, FD&C Blue No. 1, FD&C Blue No. 2, FD&C Green No. 3, FD&C Red No. 40, FD&C Red No. 3, FD&C Yellow No. 5, FD&C Red No. 6, caramel coloring, annatto, cochineal, betanin, turmeric, saffron, paprika, pandan, and butterfly pea, as required by Claim 136.
SaNogueira et al. teaches a topical composition which comprises a visual
indicator agent to indicate where the composition has been applied on the skin
(Column 2, Lines 19-24) and wherein the indicator may be caramels, annattos, FD&C
water soluble dyes, or other natural food dyes (Column 2, Lines 32-42).

It would have been further obvious to one of ordinary skill in the art at the time of
the instant invention to modify the kit of Lipham, Thompson et al. and Dressler comprising:  purified botulinum toxin (serotype A) suitable for topical application and transdermal delivery and generic natural indicator dye to use the particular natural indicator dyes as taught by SaNogueira et al. because Dressler only provides a generic teaching of suitable natural visual indicator dyes for use in topical botulinum compositions and SaNogueira et al. teaches suitable natural indicator dyes for use in topical compositions.  One of ordinary skill in the art would have been motivated to make this modification in order to have specific natural indicator dyes in a topical botulinum composition.  There would have been a reasonable expectation of success in making this modification because Dressler teaches the use of generic natural indicator dyes for use in topical botulinum compositions and SaNogueira et al. teaches specific natural indicator dyes for use in topical compositions.





Claims 88-90 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), all of record, Thompson et al. (WO 2010/151840 A2), cited in the IDS, and Dressler (DE102006019447A1), translation, cited in the IDS, as evidenced by GreenFacts (2017) and Bioworld (2015), of record, and further in view of Senogles et al. (2001), of record.

The teachings of Lipham, Thompson et al., Allergan and Dressler were discussed above.

None of the cited references taught a kit further comprising a source of
electromagnetic radiation, as required by Claim 88;
wherein the electromagnetic radiation is ultraviolet (UV) radiation, as required by
Claim 89;
or wherein the kit further comprises titanium dioxide which when irradiated
photochemically degrades botulinum toxin, as required by Claim 90.

Senogles et al. teaches the use of UV-irradiated titanium dioxide to degrade
cyanotoxin (Pg. 1245, Abstract).

It is inherent in the method of Senogles et al. that the irradiation of the titanium
dioxide would photochemically degrade botulinum toxin as this appears to be a
characteristic property of the titanium dioxide. The MPEP at 2112.01, II. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the kit of Lipham, Thompson et al., Allergan and Dressler
comprising purified (isolated) botulinum toxin (serotype A) and a positively charged carrier and natural indicator dye; an applicator (syringe); and a removal agent (the polymeric, cellulose article gauze capable of adsorbing excess toxin) to further comprise a source of ultraviolet radiation and titanium dioxide as taught by Senogles et al. because Senogles et al. teaches that UV-irradiated titanium dioxide is capable of degrading another natural toxin, cyanotoxin and it would have been obvious to one of ordinary skill in the art to try to apply the technique to other natural toxins, such as botulinum.  One of ordinary skill in the art would have been motivated to make this modification because this would allow the safe disposal of any botulinum contaminated material.  One of ordinary skill in the art would have been motivated to make this modification in order to have ready to hand the means to safely treat and inactivate any material contaminated with botulinum toxin.  There would have been a reasonable expectation of success in making this modification because Senogles et al. teaches the use of UV-irradiated TiO2 to degrade a natural toxin and it would have been obvious to apply the technique to other natural toxins and compile the means to do so in a single kit.

Response to Arguments

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
The Applicant argues that none of the above cited references teach or suggest the alleged problems associated with topically applied botulinum toxin compositions and therefore no motivation exists to combine the references together without improper hindsight and Senogles does not remedy this alleged deficiency (Remarks, Pg. 9, Lines 14-20).

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner has presented sound, logical reasoning both in the rejection and response to arguments above as to why the ordinary artisan in possession of the above cited prior art at the time the invention was made, would readily envisage and fins obvious the claimed kit.  The Examiner notes that Senogles was cited only for its’ teaching of the use of UV-irradiated titanium dioxide to degrade cyanotoxin.




Claim 124 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), all of record, Thompson et al. (WO 2010/151840 A2), cited in the IDS, and Dressler (DE102006019447A1), translation, cited in the IDS, as evidenced by GreenFacts (2017) and Bioworld (2015), of record, and further in view of Dimond et al. (US 4,286,016), of record.

The teachings of Lipham, Thompson et al., Allergan and Dressler were discussed above.

None of the cited references taught a kit wherein the sodium hypochlorite is in
powdered form, as required by Claim 124.

Dimond et al. teaches that bleach may be present in liquid or powdered form
(Column 1, Lines 17-19).

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the kit of Lipham in view of Thompson et al., Allergan, and Dressler, which comprised a liquid solution of sodium hypochlorite to use powdered sodium hypochlorite as taught by Dimond et al. because it is prima facie obvious to substitute equivalent forms of sodium hypochlorite known for the same purpose, that is, as oxidizing agents.  


The MPEP at 2144.06, II. states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

There would have been a reasonable expectation of success in making this
modification because Allergan teaches a liquid solution of sodium hypochlorite and
Dimond et al. teaches that sodium hypochlorite may be in either liquid or powdered
form.

Response to Arguments

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 

The Applicant argues that none of the above cited references teach or suggest the alleged problems associated with topically applied botulinum toxin compositions and therefore no motivation exists to combine the references together without improper hindsight and Dimond does not remedy this alleged deficiency (Remarks, Pg. 8, Lines 17-26).


In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner has presented sound, logical reasoning both in the rejection and response to arguments above as to why the ordinary artisan in possession of the above cited prior art at the time the invention was made, would readily envisage and fins obvious the claimed kit.  The Examiner notes that Dimond was cited only for its’ teaching that bleach may be present in liquid or powdered form.

Claims 129 and 130 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), all of record, Thompson et al. (WO 2010/151840 A2), cited in the IDS, and Dressler (DE102006019447A1), translation, cited in the IDS, as evidenced by GreenFacts (2017) and Bioworld (2015), of record.

The teachings of Lipham, Thompson et al., Allergan and Dressler were discussed above.


None of the cited references taught a kit wherein the inactivation agent is
provided combined with the removal agent, as required by Claim 129.

It would have been obvious to those of ordinary skill in the art at the time of the
invention to modify the composition of Lipham, Thompson et al., Allergan and Dressler so that the inactivation agent is combined with the removal agent because this would eliminate the need for a kit comprising separate components.  One of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to save space in the kit.  Further, it is prima facie obvious to combine two compositions, each of which is separately taught by the prior art as useful for rendering botulinum toxin safe, to form a combined composition for the same purpose.  The MPEP at 2144.06, I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

There would have been a reasonable expectation of success in making this combination because the removal agent and inactivation agent are both taught as useful for rendering the botulinum toxin of the composition safer.

With regard to Claim 130, Lipham teaches a kit comprising:  a composition comprising purified (isolated) botulinum toxin (serotype A).

Claim 137 is rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), all of record, Thompson et al. (WO 2010/151840 A2), cited in the IDS, and Dressler (DE102006019447A1), translation, cited in the IDS, as evidenced by GreenFacts (2017) and Bioworld (2015), of record, and further in view of Cole et al. (US 2006/0246019 A1), of record.

The teachings of Lipham, Thompson et al., Allergan and Dressler were discussed above.

None of the cited references taught a kit wherein the visible indicator is a
fluorescent dye, as now required by Claim 137.

Cole et al. teaches a topical composition and kit comprising a visible fluorescent
chromophore (Pg. 13, Claims 1-2 and 13).

It would have been further obvious to one of ordinary skill in the art at the time of
the instant invention to modify the kit of Lipham, Thompson et al. and Dressler comprising a topical composition comprising purified botulinum toxin (serotype A) and natural colorimetric indicator dye to substitute a fluorescent visual indicator for the colorimetric indicator because Cole et al. teaches that fluorescent indicators are known to be used on topical compositions and the selection thereof would have been prima facie obvious. 

The MPEP at 2144.07 states:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

There would have been a reasonable expectation of success in making this
modification/substitution because the prior art uses colorimetric indicators and the art
also recognizes that fluorescent visual indicators are known and used in the field of
visual detection in topical compositions.

Response to Arguments

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed Remarks.

Conclusion

No claims are allowed.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/15/2022